DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I claims 37-49 in the reply filed on 11/16/2021 is acknowledged. Applicants assert that by amendment group II should also be considered as they are dependent on claim 37. These claims however are still drawn to methods and are restrictable as disclosed in the previous action. Claims 50-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinko et al. (WO 2012/050591 A1, cited patent application 15/467,019) in view of Aberg et al. (US 2010/0130550, cited patent application 15/467,019) in view of Daniels et al. (US 2007/0280924)
Sinko teaches in situ polymerizing hydrogels produced from Multi-arm polyethylene glycol (PEG), containing 2-8 arms, containing nucleophilic groups including thiols and amines and multi-arm PEG containing electrophilic groups, containing 2-8 arms, including succinimide and maleimide, the formulations were used 
Sinko does not teach the viscosity modifiers HPMC, alginate and chitosan sodium hyaluronate recited in claims 37 and 46.
Ahberg is used only for the disclosure within that HPMC, alginate and chitosan were two compounds known to be useful in modifying viscosity of hydrogel compositions for use on the eye before the time of the claimed invention. See [0054] and [0065]. Ahberg further teaches viscosity should be adjusted to a range comfortable to the eye.
Daniels is used only for the disclosure within that sodium hyaluronate was well known to be useful in modifying viscosity of hydrogel compositions for use on the eye before the time of the claimed invention. See abstract, [0218], examples and claims. 
Since the references are generally related in their teachings of treating eyes with drug carrying hydrogels one of ordinary skill in the art would have a reasonable expectation of success in adding the viscosity adjusting agents of Ahberg and/or .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,072,809. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim compositions overlapping in scope. The primary difference is the patented claims are narrower with respect to the polymers, however the claims of each clearly overlap rendering them patentably indistinct.
Claims 37-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,623,144. Although the claims both claim compositions overlapping in scope. The primary difference is the patented claims are narrower with respect to the polymers, however the claims of each clearly overlap rendering them patentably indistinct.
Claims 37-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 and 21 of U.S. Patent No. 10,507,262. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim compositions overlapping in scope. The primary difference is the patented claims are narrower with respect to the polymers, however the claims of each clearly overlap rendering them patentably indistinct.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMES W ROGERS/Primary Examiner, Art Unit 1618